Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s amendment filed on 14 February 2022 has been entered. Claims 1, 7, 14, and 20 have been amended.  Claim 5 has been cancelled.  No claim has been added.  Claims 1-20 are still pending in this application, with only claims 1, 14, and 20 being independent.

Response to Arguments
Applicant’s arguments, see pages 9-11, filed 14 February 2022, with respect to the have been fully considered and are persuasive.  The 35 USC 112 and 35 USC 102(A)(1) rejections of 23 November 2021 has been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1 and 20, the prior art, whether taken alone or in combination, fails to disclose, teach, or render obvious the specifically called for structural arrangement of a backlight source comprising a light-emitting unit abutted against a grating unit, an incident angle of light concentrated in a certain range centered on 0 degree, and light emergent from a region directly facing the light-emitting unit on the light guide plate and other regions on the light guide plate are illuminated by light coupled by the grating unit and then 
Regarding independent claim 14, the prior art, whether taken alone or in combination, fails to disclose, teach, or render obvious the specifically called for method of manufacturing a backlight source comprising a light-emitting unit abutted against a grating unit, an incident angle of light concentrated in a certain range centered on 0 degree, and light emergent from a region directly facing the light-emitting unit on the light guide plate and other regions on the light guide plate are illuminated by light coupled by the grating unit and then transmitted in the waveguide mode in combination with each and every remaining limitations of the claims.
Regarding independent claims 1, 14, and 20, the prosecution history, especially at the previous Remarks by Applicant (14 February 2022, pages 9-11) clearly indicates the reasons for allowance.
Regarding the closest prior art of record, Zha (US 2018/0306960), as Applicant argued, does not disclose the light-emitting unit abutting the light guide plate.  One having ordinary skill in the art before the effective filing date could have been motivated to modify Zha to include a light-emitting unit abutting the light guide plate to increase optical efficiency.  However, one having ordinary skill in the art before the effective filing date would not have been motivated to modify Zha to allow for light to be emitted directly above the light-emitting unit.  Doing so would negate Zha’s intention to have light reflected off the surface of the first area 531 towards the second area 532 such that the brightness of the area 36 is determined by the combination of areas one and two (as disclosed in at least paragraph [0033]).  Therefore, no rejection has been made.
The remaining claims are indicated allowable due only to their dependency on at least one of the independent claims.
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571.272.7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEAH SIMONE MACCHIAROLO/Primary Examiner, Art Unit 2875